Citation Nr: 1527505	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  11-23 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral lower extremity disability resulting in amputations, to include peripheral vascular disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and S.B.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from June 1969 to June 1972, to include duty in Vietnam, and in the United States Army from April 1974 to November 1977.  He had subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the U.S. Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared at a Travel Board hearing in April 2014.  A transcript is of record.


FINDING OF FACT

The Veteran's bilateral lower extremity disability which resulted in amputations, to include peripheral vascular disease, did not have its onset in service and was not shown to be etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral lower extremity disability resultant in amputations, to include peripheral vascular disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has bilateral below-the-knee amputations as a result of chronic peripheral vascular disease.  He contends, in essence, that his bilateral lower extremity disorder had causal origins in service.  Specifically, he alleges that he began to experience pain and discomfort in the legs which made it difficult for him to engage in physical training activities during his second period of active duty.  He believes that these symptoms were the early manifestations of his current disorder. 

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service treatment records do not contain a diagnosis of peripheral vascular disease; however, some form of lower extremity symptoms were noted following physical exertion.  Specifically, according to service treatment records, in August 1975, the Veteran experienced a "jump injury" that resulted in loss of consciousness and injury to the right leg.  The Veteran was a parachutist in his second tour of active service, and such an activity is, by nature, a physical stress on the limbs and joints of the body.  In April 1972 he is noted to have twisted his left ankle while playing basketball.  During an INACDUTRA period in 1986, the Veteran injured his right ankle on a run.  The narrative of the accident report noted that the Veteran was "practicing" for his physical fitness test when the injury occurred.  The Veteran has asserted that he was having trouble running at that time.  The Veteran's spouse also wrote a letter indicating that the Veteran had trouble running due to leg pains beginning in approximately 1976.

The Veteran was afforded a VA examination in August 2010.  The examiner opined that the Veteran's peripheral artery disease was "more likely than not related to hypercoagulopathy, which is severe, and chronic tobacco abuse."

In April 2014 the Veteran's VA physician posited a note in the Veteran's clinical chart that the "blood clots are due to a hypercoagulable condition."  An earlier nursing note mentioned that a note expressing that smoking was "not the only reason" for the "blood clots" would be helpful to the claim under consideration.

Another VA opinion was obtained in July 2014.  The examiner opined that it was less likely than not that the Veteran's peripheral artery disease had causal origins in service as a "review of the Veteran's service medical records reveals no documentation[], evaluation, or treatment of peripheral vascular or artery disease."  The examiner opined that the cause of the disability was "more likely" related to tobacco abuse, providing literature citations that indicated a higher incidence of peripheral artery disease in tobacco smokers.

Finally, in February 2015 an opinion was obtained from a VA vascular surgeon.  He opined that it was "extremely unlikely" that the Veteran's in-service injuries led to his atherosclerosis.  He stated that ankle injuries are rarely associated with arterial injury.  He further explained that while certain injuries, usually involving long bone fractures or posterior knee dislocation, can lead to arterial injury, they typically present within hours or days of the injury, usually with severe arterial ischemia.  

The Board notes that a review of the Veteran's service treatment records does not indicate a fracture, knee dislocation, or other such injury in service.  While the 1975 treatment record for the Veteran's "jump injury" did mention a right leg injury, x-rays were not taken of the right leg and no specific diagnosis was made at the time, nor do records show any follow up treatment for the right leg.  

The vascular surgeon further noted that the arterial reconstructions the Veteran underwent in the early 2000s treated blocked pelvic arteries, not leg arteries.  Therefore, the VA doctor concluded that the Veteran's in-service leg and ankle injuries did not cause clinically significant arterial occlusive disease because if they had he would have required a right femoral to tibial or pedal artery bypass.  The Board notes that a review of the record does not show that the Veteran underwent a right femoral to tibial or pedal artery bypass.

The vascular surgeon further stated that the non-specific leg pain with running that the Veteran reported having in 1976 likely had a musculoskeletal cause and was unlikely a symptom of peripheral artery disease.  The VA doctor said that due to the early onset of smoking, the process of atherosclerosis would have been already underway, but the changed in the arterial walls would have been at the early stages and should not have caused symptoms.

The Board acknowledges the Veteran's own statements that he experienced leg pain while running in service and finds the Veteran is both competent and credible to make such an assertion.  However, the Board finds his opinion that his pain was a symptom of his peripheral artery disease holds little probative weight, as the Veteran, as a lay person, does not have the education, training or experience, to opine as to the etiology of such a complex medical issue that is not readily observable and would require knowledge of the complexities of the cardiovascular system.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

The VA vascular surgeon who offered the February 2015 opinion also opined that history of tobacco abuse, hypertension, and hyperlipidemia contributed significantly to the Veteran's peripheral artery disease.  He stated that neither would be related to the Veteran's traumatic injuries in service.  The Board further notes that a review of the record does not suggest that the Veteran's hypertension or hyperlipidemia began in or were otherwise caused by service.  The Veteran was not diagnosed with either condition in service, and blood pressure readings on his service examinations include 116/74 in 1972, 120/74 in 1975, and 140/86 in 1986.

The VA vascular surgeon also opined that the Veteran's thrombophilia contributed to his amputations, but given his history of multiple failed arterial reconstructions, he probably did not have the thrombophilia in 1986 but almost certainly had it by 2002.  The Board notes that a review of the Veteran's service treatment records does not show a diagnosis of or treatment for thrombophilia in service.

The VA doctor concluded that it is extremely unlikely that the Veteran's traumatic leg injuries significantly contributed to his arterial problems.  More likely, the VA doctor opined that the Veteran's arterial blockages (and subsequent failed vascular reconstructions) were a combination of atherosclerosis (from smoking, hypertension, and hyperlipidemia) and his thrombophilia.

The Board finds the February 2015 opinion to be well-reasoned and supported by the evidence of record.  Although the examiner did not have access to the Veteran's full claims file, his opinion was nonetheless based on an accurate understanding of the facts based on the Board's own review of the record.  

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for a bilateral lower extremity disability resultant in amputations.  Therefore, the benefit of the doubt rule does not apply, and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in May 2010, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The undersigned VLJ who conducted the April 2014 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's bilateral lower extremity disability.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  The Veteran also submitted a lay statement.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in August 2010 and opinions as to the etiology of the Veteran's condition were obtained in July 2014 and February 2015.  The Board finds that the February 2015 vascular surgeon based his opinion on an accurate history and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The Board finds that the examination and subsequently obtained medical opinions as a whole are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for a bilateral lower extremity disability resultant in amputations, to include peripheral vascular disease, is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


